DETAILED ACTION
	Claims 15-26 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of an organo-palladium reagent for species Group I and Vit E-TPGS for species Group II in the reply filed on July 14, 2021 is acknowledged.  As the elected species has been found to be unpatentable, the election has been given effect and the search has been limited to the elected species and PTS species of surfactant.
Priority
The claim to priority as a CON of 12/958,288, now USPN 8,785,665, filed on December 1, 2010, which claims benefit of 61/265,615 filed on December 1, 2009 is acknowledged in the instant application.
Information Disclosure Statement
There are no Information Disclosure Statements filed in the instant application file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “HLB of 8-18”, and the claim also recites “HLB of 7-9, HLP of 8-12, or HLB of 13-15” which is the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation less than 5 mole%, and the claim also recites less than 3 mole% or less than 2 mole% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 26, the phrase "for example" (or the companion abbreviation e.g.) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Additionally, there are exemplary reactions in parenthetical expressions that would have the same effect as if “for example” or “e.g.” are present.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17, 19-22, and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lipshutz et al. (Organic Letters, 2008, 1333-1336).
Lipshutz et al. teach a Suzuki-Miyaura coupling reaction using an organopalladium catalyst in water with a surfactant selected from 
    PNG
    media_image1.png
    84
    259
    media_image1.png
    Greyscale
, which corresponds to the claims where water is present in an amount of at least 1% wt/wt of the mixture and is the sole solvent as required by claim 21, the transition metal catalyst is an organo-palladium catalyst and is present in less than 2 mol % as required by claim 20, and the solubilizing agent having the formula Y1’L1-Z, Z is a natural alpha-tocopherol (Vitamin E), Y1-L1 has the formula in claim 15, n is 2 or 8, and k is 23-24, or 14-15 respectively, and Y7 is H.  The coupling substrate is a substituted or unsubstituted aryl halide and the coupling partner when the substrate is the aryl borate is a substituted or unsubstituted aryl halide.  See Table 1, page 1334.
Lipshutz et al. do not teach where the proviso in claim 15 is not invoked where Y7 is H and n is 8, k is not 13-15, and where Y7 s H and n is 2, k is not 21-24.
An adjacent homologue is presumed to be an obvious variant against a claim to a compound, and the burden is on the Applicant to rebut the presumption with some sort of secondary consideration.  In re Henze (CCPA 1950, 85 USPQ 261)  With respect to compound 1 of Lipshutz et al., the value of n is adjacent to both n being 7 and 9, and the value of k is adjacent to where k is 16.  Additionally, with resepct to compound 2 of Lipshutz et al., the value of n is adjacent to both n being 1 and 3, and the value of k is adjacent to where k is 25.  The values of the adjacent homologues are sufficient to be .
Claims 15-17, 19-21, 23, 25, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lipshutz et al. II (Organic Letters, 2008, 1325-1328).
Lipshutz et al. II teach a olefin cross-metathesis coupling reaction using an organoruthenium catalyst in water with a surfactant selected from 
    PNG
    media_image1.png
    84
    259
    media_image1.png
    Greyscale
, which corresponds to the claims where water is present in an amount of at least 1% wt/wt of the mixture and is the sole solvent as required by claim 21, the transition metal catalyst is an organo-ruthenium catalyst and is present in less than 2 mol % as required by claim 20, and the solubilizing agent having the formula Y1’L1-Z, Z is a natural alpha-tocopherol (Vitamin E), Y1-L1 has the formula in claim 15, n is 2 or 8, and k is 23-24, or 14-15 respectively, and Y7 is H.  The coupling substrate is a substituted or unsubstituted alkene and the coupling partner is a substituted or unsubstituted alkene.  See Figure 1 and Table 1, page 1334.
Lipshutz et al. II do not teach where the proviso in claim 15 is not invoked where Y7 is H and n is 8, k is not 13-15, and where Y7 s H and n is 2, k is not 21-24.
An adjacent homologue is presumed to be an obvious variant against a claim to a compound, and the burden is on the Applicant to rebut the presumption with some sort of secondary consideration.  In re Henze (CCPA 1950, 85 USPQ 261)  With respect to compound 1 of Lipshutz et al. II, the value of n is adjacent to both n being 7 and 9, and the value of k is adjacent to where k is 16.  Additionally, with resepct to compound 2 of Lipshutz et al., the value of n is adjacent to both n being 1 and 3, and the .
Claims 15-22, and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lipshutz et al. (Organic Letters, 2008, 1333-1336) in view of Borowy-Borowski et al. (USPN 6,045,826).
Lipshutz et al. teach a Suzuki-Miyaura coupling reaction using an organopalladium catalyst in water with a surfactant selected from 
    PNG
    media_image1.png
    84
    259
    media_image1.png
    Greyscale
, which corresponds to the claims where water is present in an amount of at least 1% wt/wt of the mixture and is the sole solvent as required by claim 21, the transition metal catalyst is an organo-palladium catalyst and is present in less than 2 mol % as required by claim 20, and the solubilizing agent having the formula Y1’L1-Z, Z is a natural alpha-tocopherol (Vitamin E), Y1-L1 has the formula in claim 15, n is 2 or 8, and k is 23-24, or 14-15 respectively, and Y7 is H.  The coupling substrate is a substituted or unsubstituted aryl halide and the coupling partner when the substrate is the aryl borate is a substituted or unsubstituted aryl halide.  See Table 1, page 1334.
Lipshutz et al. do not teach where the Y7 is methyl as required by claim 18, which would also overcome the proviso in claim 15.
Borowy-Borowski et al. teaches that various solubilizing agents can be methylated, including PTS-750Me which is similar to compound 1 in Lipshutz et al. except that it contains a value for n of 17.  
The person of ordinary skill in the art would be motivated to combine the teachings of Lipshutz et al. and Borowy-Borowski et al. to arrive at the instant claimed invention as both teachings are drawn to solubilizing compounds and dissolving lipophilic compounds in water.  While Borowy-Borowski et al. does not teach any reactions involving Coenzyme Q10, they teach that methyl capped PTS-750Me is effective at solubilizing Coenzyme Q10 just like uncapped versions of PTS.  The person of ordinary skill in the art, knowing that the methyl capped versions of surfactants such as PTS and TPGS have the same effect, would find it obvious to try a methyl capped surfactant as taught by Borowy-Borowski et al. in the process of Lipshutz et al.  As the compounds have the same utility, there would be a reasonable expectation of success as the surfactant is performing the same function of solubilizing lipophilic compounds in water.
Therefore, the claims are prima facie obvious over the prior art.
Claims 15-21, 23, 25, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lipshutz et al. II (Organic Letters, 2008, 1325-1328).
Lipshutz et al. II teach a olefin cross-metathesis coupling reaction using an organoruthenium catalyst in water with a surfactant selected from 
    PNG
    media_image1.png
    84
    259
    media_image1.png
    Greyscale
, which corresponds to the claims where water is present in an amount of at least 1% wt/wt of the mixture and is the sole solvent as required by claim 21, the transition metal catalyst is an organo-ruthenium catalyst and is present in less than 2 mol % as required by claim 20, and the solubilizing agent having the formula 
Lipshutz et al. II do not teach where the Y7 is methyl as required by claim 18, which would also overcome the proviso in claim 15.
Borowy-Borowski et al. teaches that various solubilizing agents can be methylated, including PTS-750Me which is similar to compound 1 in Lipshutz et al. II except that it contains a value for n of 17.  The solution was able to solubilize Coenzyme Q10 either directly with water or with water and a small amount of THF that was then evaporated without apparent precipitation.  See column 11, line 32 through column 13, line 53.  
The person of ordinary skill in the art would be motivated to combine the teachings of Lipshutz et al. II and Borowy-Borowski et al. to arrive at the instant claimed invention as both teachings are drawn to solubilizing compounds and dissolving lipophilic compounds in water.  While Borowy-Borowski et al. does not teach any reactions involving Coenzyme Q10, they teach that methyl capped PTS-750Me is effective at solubilizing Coenzyme Q10 just like uncapped versions of PTS.  The person of ordinary skill in the art, knowing that the methyl capped versions of surfactants such as PTS and TPGS have the same effect, would find it obvious to try a methyl capped surfactant as taught by Borowy-Borowski et al. in the process of Lipshutz et al. II.  As the compounds have the same utility, there would be a reasonable expectation of success as the surfactant is performing the same function of solubilizing lipophilic compounds in water.
Therefore, the claims are prima facie obvious over the prior art.
Conclusion
Claims 15-26 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626